          Case 1:19-cv-03142-KBJ Document 6 Filed 10/30/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

JOSE RIVERA, et al.,

       Plaintiffs,

               v.                                           No. 1:19-cv-03142

JUAN NUALA, et al.,

       Defendants.

            PLAINTIFFS’ PRAECIPE REQUESTING ENTRY OF DEFAULT
                      AGAINST DEFENDANT JUAN NUALA

       Pursuant to Rule 55 of the Federal Rules of Civil Procedure, please enter a default in this

matter against Defendant Juan Nuala for that Defendant’s failure to plead or otherwise defend

within the time period set out in the Rule, as is indicated by the records of this Court and in the

accompanying Declaration of Lenore C. Garon.

Dated: October 30, 2019                              Respectfully submitted,

                                                     By: /s/ Matthew B. Kaplan
                                                     Matthew B. Kaplan
                                                     VSB No. 51027
                                                     The Kaplan Law Firm
                                                     1100 N. Glebe Road, Suite 1010
                                                     Arlington, VA 22201
                                                     Telephone: (703) 665-9529
                                                     Email: mbkaplan@thekaplanlawfirm.com
                                                     Counsel for Plaintiff

                                                     By: /s/ Lenore C. Garon
                                                     Lenore C. Garon
                                                     VSB No. 39934 Law Office of Lenore C.
                                                     Garon, PLLC
                                                     2412 Falls Place Court
                                                     Falls Church, VA 22043
                                                     Telephone: (703) 534-6662
                                                     Email: lenore@lenorecgaron.com
                                                     Counsel for Plaintiff
          Case 1:19-cv-03142-KBJ Document 6 Filed 10/30/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 30th day of October, 2019, served a copy of the foregoing

Plaintiffs' Praecipe Requesting Entry of Default Against Defendant Juan Nuala and attached

Declaration in support thereof by first-class mail, postage prepaid, on

       Juan Nuala
       2800 Juniper Street, Suite 3,
       Falls Church, VA 22043



                                             /s/ Lenore C. Garon
                                             Lenore C. Garon




                                                 2
